DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swenson (4534262).
Swenson teaches a rope (Figure 1), comprising:
a set of first rope cores (Detail 14), each first rope core of the set of first rope cores comprises a first material (Column 2, lines 15-16; Kevlar),
a set of second rope cores (Detail 12), each second rope core of the set of second rope cores comprising a second material (Column 2 lines 13-14; nylon), the second material being different from the first material;
a rope sheath (Detail 16) configured to encompass the set of first rope cores and the set of second rope cores; and

wherein the rope has a first static elongation rate when the rope is in the first state (before being stretched, the elongation rate would be zero), and
wherein the rope has a second static elongation rate (any rate above zero as the second state can be any state beyond that of zero/unstretched) when the rope is in the second state, 
wherein the first elongation rate is lower than the second elongation rate (See above),
wherein none of the set of first rope cores is broken in the first state, wherein at least one first rope core of the set of first rope cores is broken in the second state, wherein none of the set of second rope cores is broken in the second state (the first state is the rope pre-stretch, the second state can be between the elongation rate of the set of first rope cores and the set of second rope cores).
In regards to Claim 9, Swenson teaches the first static elongation rate is less than 2% (unstretched).
In regards to Claim 10, Swenson teaches the rope has an elongation rate at break of less than 40% when the rope is in the first state (The first state is unstretched, which would be zero.  But even if the material is considered, Kevlar would have an elongation rate at break of less than 40%).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson.
While Swenson essentially teaches the invention as detailed above, it fails to specifically teach myriad properties of the rope.  It would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that the rope would have the claimed properties, including the set of first rope cores having a breaking strength of 7-11 kN, the set of second rope cores having an extensibility of at least 50% at break, and a predetermined elongation at break of 40%, since the structure and materials are identical to those as claimed by Applicant.  
Applicant’s specification teaches the set of first rope cores can be made of aramid and satisfy the limitations.  Swenson teaches aramid (Kevlar).
	Applicant’s specification teaches the set of second rope cores can be made of nylon and satisfy the limitations.  Swenson teaches nylon.
	In regards to Claim 15, Swenson teaches the rope sheath comprises a third material which can be Kevlar or the like.  Similar high-performance materials to Kevlar include Spectra and Vectran, both of which have a higher extensibility than Kevlar.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson in view of Beal (5060549).
While Swenson essentially teaches the invention as detailed, it fails to specifically teach the rope sheath comprises a first section and a second section, wherein the first section has a first weaving pitch and the second section has a second weaving pitch greater than the first weaving pitch.  Beal, however, teaches that it is well known to provide first and second sections in a rope sheath with the pitches as claimed (Figure 2, Details l and L).  It would have been obvious to one .

Response to Arguments
Applicant's arguments filed 31 January 2022 in regards to Claims 8-10 and 12-15 have been fully considered but they are not persuasive.
Applicant argues that the office action has not established the cited references teach or disclose the newly added limitations.  Respectfully, all of these limitations have been addressed above.  As best understood, every material can have a first and second state, and first and second static elongation rate.  Applicant provides no limitations on these, such as elongation at break.  It is the position of Examiner that any two points can be chose as this first and second rate, with the specifics detailed in the rejection above.

Allowable Subject Matter
Claims 1-7 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732